Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1, 2 and 7-15 in the reply filed on 5/4/2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 4/29/2019.  




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1-2, 9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20190098783 A1, hereinafter Zhang) in view of Kim (US 10558242 B2, hereinafter Kim)
Regarding claim 1, Zhang teaches a display device () comprising:
a display module including a first non-folding area (left area of fig 8), a second non-folding area (right area of fig 8), and a folding area (middle area of fig 8) arranged in a first direction (left and right direction of fig 8), the folding area being disposed between the first and second non-folding areas (fig 8); 
a first support part (72a, fig 7) disposed below the first non-folding area; 
a second support part (72b, fig 7) disposed below the second non-folding area; 
a hinge part (fig 1) configured to be fold along a plurality of rotational axes () spaced apart in the first direction and disposed below the folding area;
wherein the hinge part (fig 1) comprises:
a fixed part (17a, 17b, intervening components including 14a, 14b) including a first body part (17a, 17b) having a substantially flat top surface (fig 1);
a first hinge (15a) rotatably connected to a first side (left side of fig 1) of the fixed part; and 
a second hinge (15b) rotatably connected to a second side (right side of fig 1) of the fixed part opposing the first side in the first direction with the first body part interposed therebetween (fig 1); 
wherein each of the fixed part, first hinge, and the second hinge overlaps at least a portion of the display module when viewed in plan (figs 4, 8).


However Zhang fails to teach: 
a sheet part disposed between the folding area and the hinge part; and 
a support plate disposed between the sheet part and the hinge part, the support plate having a plurality of openings overlapping a portion of the hinge part in a plan view.

Kim (fig 2) teaches a sheet part (121) disposed between a folding area (middle area) and a hinge part (133); and a support plate (120) disposed between the sheet part (121) and the hinge part (133), the support plate having a plurality of openings (H/P) overlapping a portion of the hinge part in a plan view (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Zhang. The ordinary artisan would have been motivated to modify Zhang in the above manner for the purpose of having a support plate that is easily folded due to the relatively high density of holes formed therein (Kim col 5 lines 24-32).

Regarding claim 2, Zhang and Kim teach the display device of claim 1, wherein Zhang further teaches: 
the fixed part extends in a second direction (vertical direction of fig 1) crossing the first direction (horizontal direction of fig 1); and 
the first and second sides of the fixed part oppose each other in the first direction (fig 1).

Regarding claim 9, Zhang and Kim teach the display device of claim 2, wherein Zhang further teaches: the hinge part (fig 1) further comprises: 
a first sub-hinge (see annotated fig 1 below) connected to the first hinge (15a) and the first support part (72a), the first sub-hinge being disposed further away from the fixed part in the first direction than the first hinge (the rightmost part of 15a is closer than the first sub-hinge); and 
a second sub-hinge (see annotated fig 1 below) connected to the second hinge (15b) and the second support part (72b), the second sub-hinge being disposed further away from the fixed part in the first direction than the second hinge (the leftmost part of 15b is closer than the second sub-hinge).

    PNG
    media_image1.png
    698
    810
    media_image1.png
    Greyscale



Regarding claim 21, Zhang and Kim teach the display device of claim 2, wherein Zhang teaches that the first body part of the fixed part is not configured to be bent when the display device is folded (17a, 17b may rotate as the device rotates, but 17a, 17b do not bend).

Regarding claim 22, Huang and Kim teach the display device of claim 2, wherein Zhang teaches: 
the fixed part further includes a first part (top instance of portion above 17a, 17b, fig 1) and a second part (bottom instance of portion above 17a, 17b, see fig 4) opposing each other in the second direction (vertical direction of fig 4);
top surfaces of the first part and the second part are disposed at a higher elevation than the top surface of the first body part (above 17a, 17b); and
the sheet part is disposed between the first part and the second part (the sheet part is disposed between the first part and second part in the closed position since the sheet part is disposed in line with the display).

Claims 1-2, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200170127 A1, hereinafter Kim ‘127) in view of Kim (US 10558242 B2, hereinafter Kim ‘242)

Regarding claim 1, Kim ‘127 teaches a display device () comprising:
a display module (110, figs 1, 2) including a first non-folding area (portion of 110 that overlaps with 111, figs 1, 2), a second non-folding area (portion of 110 that overlaps with 112, figs 1, 2), and a folding area (portion of 110 that overlaps with 113, figs 1, 2) arranged in a first direction (bottom left to top right direction of fig 2), the folding area being disposed between the first and second non-folding areas (figs 1-3); 
a first support part (150) disposed below the first non-folding area; 
a second support part (140) disposed below the second non-folding area; 
a hinge part (130) configured to be fold along a plurality of rotational axes (figs 1-3) spaced apart in the first direction and disposed below the folding area (figs 1-3);
wherein the hinge part (fig 5) comprises:
a fixed part (middle portions of 130) including a first body part (middlemost portion of 130) having a substantially flat top surface (fig 5);
a first hinge (portion of 130 that is nearest to 150) rotatably connected to a first side (figs 1-3) of the fixed part; and 
a second hinge (portion of 130 that is nearest to 140) rotatably connected to a second side (figs 1-3) of the fixed part opposing the first side in the first direction with the first body part interposed therebetween (figs 1-3, also [0064] recites ‘The hinge part 130 is composed of plural hinges or links which are connected to each other and are bent with a predetermined curvature in stages or in sequence so as to allow the folding region 113 to be folded. The hinge part 130 may, of course, be composed of a plurality of hinge parts’), and  
wherein each of the fixed part, first hinge, and the second hinge overlaps at least a portion of the display module when viewed in plan (figs 1-3, 7-9).

However Kim ‘127 fails to teach: 
a sheet part disposed between the folding area and the hinge part; and 
a support plate disposed between the sheet part and the hinge part, the support plate having a plurality of openings overlapping a portion of the hinge part in a plan view.

Kim ‘242 (fig 2) teaches a sheet part (121) disposed between a folding area (middle area) and a hinge part (133); and
a support plate (120) disposed between the sheet part (121) and the hinge part (133), the support plate having a plurality of openings (H/P) overlapping a portion of the hinge part in a plan view (fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim ‘242 into the device of Kim ‘127. The ordinary artisan would have been motivated to modify Kim ‘127 in the above manner for the purpose of having a support plate that is easily folded due to the relatively high density of holes formed therein (Kim ‘242 col 5 lines 24-32).

Regarding claim 2, Kim ‘127 and Kim ‘242 teach the display device of claim 1, wherein Kim ‘127 further teaches: 
the fixed part extends in a second direction (vertical direction of fig 4) crossing the first direction (horizontal direction of fig 4); and 
the first and second sides of the fixed part oppose each other in the first direction (fig 4).

Regarding claim 7, Kim ‘127 and Kim ‘242 teach the display device of claim 2, wherein Kim ‘127 further teaches: the hinge part (130) further comprises:

a plurality of first connection parts (other middle instances of 130) disposed on the first and second sides (left and right sides) of the fixed part and extending in the second direction (see fig 4);

a 

a 

the first connection parts (other middle instances of 130) are disposed between the second connection parts and between the third connection parts () so as to be rotatably coupled to the second connection parts and the third connection parts ().

However one could argue that Kim ‘127 fails to teach a plurality of second connection parts;
a plurality of third connection parts

However it has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to increase the number of hinge parts 130. The ordinary artisan would have been motivated to modify Kim ‘127 in the above manner for the purpose of fitting a larger display or having a larger rotation angle ([0071] recite ‘Consequently, the hinge part 130 and the intermediate case 150 may have the same length/height’)

Regarding claim 8, Kim ‘127 and Kim ‘242 teach the display device of claim 2, wherein Kim ‘127 further teaches: the display module is configured to be out-folded to be exposed to the outside (fig 1) such that the first support part (150) is interposed between the first non-folding area and the second non-folding area when the first and second hinges are rotated (while rotating from fig 2 to fig 1).

Allowable Subject Matter

Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 10:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein: 
the first hinge comprises: 
a first extension part extending in the second direction; and 
a plurality of second extension parts extending from a second side of the first extension part opposite to a first side of the first extension part facing the fixed part, in the first direction; and 
the second hinge comprises: 
a third extension part extending in the second direction; and 
a plurality of fourth extension parts extending from a second side of the third extension part opposite to a first side of the third extension part facing the fixed part, in the first direction in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 10, the above cited references fail to teach the above noted limitations. Song (US 9047055 B2) teaches the above noted limitations in isolation however it would not have been obvious to modify Zhang, Kim ‘127 or Kim ‘242 in view of Song since the hinges are significantly different. Song also fails to teach the limitations of the base claim and intervening claims. 

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.






Response to Arguments
Applicant's arguments filed 2/72022 have been fully considered but they are made moot by the new rejections as shown above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841